Citation Nr: 0740956	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for anal fissure.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a genitourinary 
disorder.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Timeliness of appeal for service connection for essential 
tremor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
April 2001.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that in pertinent part denied service connection 
for irritable bowel syndrome, urinary syndrome, and anal 
fissure.  The RO issued a statement of the case (SOC) 
discussing anal fissure in June 2005 and the veteran timely 
submitted a VA Form 9, Substantive Appeal, in June 2005.  The 
RO issued an SOC discussing irritable bowel syndrome, urinary 
syndrome, and depression in March 2007 and the veteran timely 
submitted a VA Form 9, Substantive Appeal, in May 2007.  

This appeal also arises from an August 2004 RO rating 
decision that determined that a previously-filed substantive 
appeal for service connection for anal fissure was untimely.  
The veteran timely filed an NOD in August 2004, the RO issued 
an SOC in April 2007, and the veteran timely submitted a VA 
Form 9, Substantive Appeal, in April 2007.

This appeal also arises from a December 2004 rating decision 
that in pertinent part denied service connection for 
depression.  The veteran timely submitted an NOD in June 
2005, the RO issued an SOC in March 2007, and the veteran 
timely submitted a VA Form 9, Substantive Appeal, in May 
2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In his substantive appeals, the veteran indicated a desire 
for hearings before a Veterans Law Judge sitting in 
Washington, D.C.; however, in September 2007 the veteran 
withdrew these requests and noted, instead, he desired an 
electronic (videoconference) hearing at the RO.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a video conference hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

